Sognier, Judge.
Appellant was convicted of burglary and two counts of aggravated assault, and he appeals. In his sole enumeration of error appellant contends the trial court erred by allowing the State to introduce a tape recording into evidence because a proper foundation was not laid for its admission.
The tape recording in question was a recording on the “911” emergency number in Albany, Georgia, received by the Albany police department. Detective Wilma Griffin testified that the call in question was from a person identifying himself as James Williams, who reported that he had just seen some old folks (the victims) get beat up, and that they were beaten up very badly. Appellant objected to admission of the tape recording of this call on the basis that the person making the call had not been connected with the crimes for which appellant was on trial. Appellant now argues that the identity of the caller was not shown, and under the holding in Steve M. Solomon, Inc. v. Edgar, 92 Ga. App. 207, 211-212 (3) (88 SE2d 167) (1955), the identity of the speakers on a tape recording is one of the facts which must be established in laying a proper foundation for admissibility of a tape recording.
We find it unnecessary to consider the issue raised by appellant, because even if the tape recording was admitted erroneously, the error was harmless under the facts of this case. Appellant’s fingerprints were found in the bathroom of the victim’s home, and a check issued to Mr. Dykes, one of the two victims, was endorsed and cashed by appellant. Thus, it is highly probable that the admission of the tape recording did not contribute to the verdict. Johnson v. State, 238 Ga. 59, 61 (230 SE2d 869) (1976); Riceman v. State, 166 Ga. App. 825, 828 (3) (305 SE2d 595) (1983).

Judgment affirmed.


McMurray, P. J., and Beasley, J., concur.